    ,·
                        Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19; r:.n
                                                                                    Page 1t;of 74
                                                                                                                       , ..........
                                                                                                                                 r· ;·,.
                                                                                                                       '. 1.J\,J .•1.
                                                                                                                                             ···-·-~"··-


                                                                                                                                           • . ·. ' -
                                                                                                                                                              -b       -
                                                                                                                       1,    ..''{·~·r       ' ,,; . ·,.,                  .
                                                                                                                       '     li"   '   .
                                                                                                                            J•~ i •;,I 0     : ';. ,; "
                                                                                                                       t.-.--.. . . . . ,.,., .
                                                                                                                               "Vw i t       •    ~   .,,,.
                                                                                                                                                         ..lv•.;r.tr....----
                                                                                                                                                                               •
                                                     ~-.~:
                                                                  ,
                                                                  .
                                                     ';/ d;        t




                                                               I, ALLEN EBER, of the Town of Brighton, Monroe County,
                                                  New York, make, publish and declare this to be my Last Will and
                                                  Testament:
                                                               FIRST:      I bequeath to my wife, Evelyn S. Eper, all my
                                                  personal effects and other personal property, except cash,
                                                  stocks, bonds, securities and choses in action; but if she does
                                                  not survive me, I bequeath such articles to my children who
                                                  survive me.
         /"~=~=:.~':, '.
----\_j___              l_·

                                              1
                            -----~ _______;S:;..;E:;..;C;,;;O;.;;,;N;.:;;D-'-:-=-I~am='"-~c~u~r~rent1¥-Pa¥-:kl"lg_the-ment-h-1-y-rerrtcn of
         \ . ··~~~~--<.J;                         the apartment occupied by my friend, Frai::=.s _!".lanigan, 'at Plymouth
                                                  Gardens, Inc., 1400 South Plymouth Avenue, Rochester; New York.
                                                  In order that after my death provision for her rooming accomo-



     (Q)
                                                  dations may be made, I bequeath the sum of Two thousand' five
                                                  hundred dollars ($2,500.00) to Marine Midland Trust Company of
                                                  Rochester, of Rochester, New York, IN TRUST, to hold, manage,
                                                  invest and reinvest the same, to collect the income therefrom,
                                                  and, monthly from and after the date of my death, to 11ay from the
                                                  income of said trust (and from the principal thereof as required)
                                                  such sums as it shall deem necessary and advisable for the rental
                                                  of such apartment.          If Frances Flanigan shall move from her
                                                  present apartment, my Trustee shall pay from the income and
                                                  principal of this trus.t such sums as it shall deem necessary and
                                                  advisable as rental for the rooming accommodations into which she
                                                  shall move.          In no event, however, shall more than Seventy-five
                                                  dollars ($75.00) per month be paid to, or for the benefit of,
                                                  Frances Flanigan in satisfying the terms of this bequest·.                                      Upon
                                                  the death of said Frf:!Ilces Flanigan after my death the principal
                                                  of this trust then remaining shall be aade.d to my residuary
                                                  estate and disposed         o~   as therein provided.
                                                               I direct that the legacy provided by this "SECOND" shall!
                                                  be paid by my Executor as soon after the probate of my Will as
                                                  practicable.



                                                                                                        . r. ,. . .
                                                                                                                       cl·S
                                                                                                                    CNB0000517
                                                                                                         &:e:mtlJJ·JUl    -.. - I
                                                                                                                                                       II         132
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 2 of 74




                                                            -2-

I                                ~:         I· bequeath to the following organizations in
!
l
I
                  i·ihich I have had an interest for many years, the sum set after
iI:
                  tl1c name of each:
              I
r
,;


\I            1                       A - To the Jewish Home for the Aged, 1162 St.
              I! Paul                                 Ne;~·~~k:
 :1
 ti
 !f                         Street, Rochester,                    Five thousand dollars
 'I
 :1
 :[               (f.5,000.00);
 ;~


                                      B - To Congreg!l.t.19n Beth Israel (Leopold Street
                                                  .   .       .     '"'·--·.   ··---
                  Synai;ogue), located on Leopold Street ,_RClchester-c>-Ne-w-ie-rk-,---1.-r
                  sti~l      functioning, Two hundred and fifty dollars ($250.00);
                                      C-     ~o   Temple .Beth,,.El.5-139 North Winton Road,
                  Rochester, New York, Five thousand dollars ($5,000.00);
                                      D - To      Rabbinic~]:_QpJ.~            Rehovot, Israel, if
                  still functioning, in memory of its former Dean, Rabbi Z. I.
                  Meltzer, One thousand dollars ($1,000.00);
                                    //i_ . _ To   Beth Medrash Govoha of America, presently
                  l::catc:d at 617 Sixth Avenue, Lakewood, New Jersey, One thousand
                  flvc hundred dollars ($1,500.00),.in memory of Rabbi Aaron
                  ::ot ler;
                                    VF -  To Shriners Hospitals for Crippled Children,
                                                                                , , .. (
                  'l\·10   thousand five hundred dollars ($2,500.00); · ~
                                    v'G -   To Brandeis University, located at Waltham,
                  Massachusetts, Two thousand dollars ($2,000.00);,
                                     ·.-fl - To The University of Rochester, located at

                  Rochester, New York, Two thousand dollars ($2,000.00);
                                     t.I - To Community Chest of Rochester and Monroe
                  County, Inc., located at 70 North Water Street, Rochester, New
                  York, Two thousand five hundred dollars ($2,500.00),
                                FOURTH:     I bequeath to my friend! Ross Pino, the swn
                                                                                  --··-···
                  of Five thousand dollars ($5,000.00); provided, however, he shall
                  be in the employ of ~t least one of the Eber Companies at the
                  time of my death.         This legacy shall be void and of no effect if
                  said Ross Pino shall not be so employed at the date of my death.
                                                                                       CNB0000518
            Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 3 of 74
''


                                                                                           --- ··--··   ... ·~-




                                                                        -3-

                                             ~:             I am currently paying the premiums on Mutual
                              Life Insurance Co. of New York policies Nos. 780-05-28,
           :1
                              752-06-15, 918-82-35, 754-56-49 ~ ~~'.. 934-34-56, being policies on
           ·I
            j\
                                                                          1
                              the lives of my grandchildren, S~e:._ber:_g, Daniel Sanford
            1                 Kleeb erg, At:d~~Y: Nan Boslov, David G. Eber and W~~~ Pamela Eber.
            jl                I direct my Executor to prepay            ~unpaid premiums       for said five

     ~l                       polieieo ao soon a• praetieable after my death so that all of
     ~i--------llf---"'s"""'~Pol.Lcies--sha.l-l-be-fu-1-1y para,

     \__~,j
        • .I
                                             ~:             I bequeath to my following named relatives the
                \!            sum set after the naine of each:
                ;\                                 vA - To my nephew, Simon Pogal, One thoµsand



     (Q:   )
                i:':\.:!·'·




                   ~
                      11
                              dollars ($1,000.00);
                                            13 - To my nephew, Bernard M. Pogal, One thousand
                              dollars ($1,000.00);

                                                  (.,,/~   - To my niece, Lillian Pogal Bernstein, One
                              thousand five hundred dollars Ul,500.00).
                                             If either of my said nephews or my said niece shall
                              predecease me leaving issue who shall survive me, the bequest
                              to said nephew or niece shall be paid to his or her issue .
                                        . SEVENTH:           I bequeath to my friend and business associ-
                              ate,.. Richard H. Murnighan, Four hundred ( 400) shares and to my
                              friend and business associate,LE'{mer J, LeFevre, One hundred and
                              twenty (120) shares of my Class B non-voting common shares of
                              Eb er Bro's.    &   Co., Inc., each of a par value of Ten dollars
                              ($10.00) per share; provided, however, that if my sister-in-law.,
                              Rose Eber, shall survive me, such gifts of said shares shall
                              become effective only upon her death.
                                             I give and grant .unto said Richard H. Murnighan the
                              right and option to purchase from my estate Six hundred (600)
                              shares and to said Elmer J. LeFevre the right and option to pur-
                              chase from my estate Two hundred and forty (240) shares of my
                              said Class B non-voting common stock            or Eber• Bros.   & 'co. Inc.,
                                                                                               CNB0000519
                   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 4 of 74




                                                                                              -4-

                                               at any time within twelve (12) months after my death; provided,
                                              however, that if my said sister-in-law, Rose Eber, shall survive

                             ·i
                                              me, such options shall not become effective nor exercisable until
                              r               after her death; and if she shall survive me by more than eleven
                             i                 (11) months, such options mny be.exercised at any time within

                         ii
                             ~                sixty (60) days after her death.
        /---....... :•.                                       Eber Bros. & Co., Inc,, owns all outstanding common
        I !-\..\if
                   __,,                       stock of Eber Bros. Wine & Liquor Corp.; and the value (probably
~~~~-           -,r!~/~:~;~~~~~~__jll-c-o_s_t~)_a_t-:--w-h~i-=--c~h~t~h-e~i-n_v_e_s_t_m_e_n_t~o-f~E-b_e_r---;-B-r_o_s_.~&--.::C-o-.-,---=I-n_c_.-,--=i-n~s-u_c_h~-,-~~~~~
            _/ii
                         ,1                   co~on      stock is carried on its boolcs is substantially lower than
                         :t
                         ~
                         'I
                                              the current value or such common stock as shown by the books of



    (
         Q).--~-""-..':;                      Eber Bros, Wine & Liquor Corp.                    The fiscal years of the two cor-
                             1
                             [                po.rations do not coincide.                 The option price per share shall be
                             I
                        ]                     one-half (1/2) the book value per share of the outstanding Class
                        'I
                        'I                    B non-voting common stock of Eber Bros.                        &   Co., Inc., at the close
                        h
                        'I                    of the last full fiscal year immediately preceding my death,                                      The


            ~J         :t'•
                                              book value of all           outstandin~        Class B non-voting
                                              Eber Bros. & Co., Inc., for the purpose of computing such option
                                                                                                                           co~oon.stock         of


                       ·i                     price, shall be determined by deducting from the value of such
                       '1
                       i(
                                              common stock, as shown by tlle books of Eber Bros.                             &   Co. , Inc.,
                                              on that date, the amount at which its investment in the common
            v/7.·:!
               /;1
             ii
                                              stock of Eber Bros. Wine & Liquor Corp., is carried on the books
                                             of Eber Bros. & Co., Inc., and then adding to the remainder the
                      u                      value of such common stock of Eber Bros. Wine & Liquor Corp., as
                      ~:
                      :1
                      :1
                      11
                                             shown by the books of the latter corporation at the close of its
                      •l
                     ::                      last full fiscal year immediately preceding my death; and the                                      s~~
                     J'
                      'I
                      :i
                                             thereof shall be divided by the number of shares of such common
                        I
                     "                       stock then outstanding in order to determine the book .value per
                                             share,
                     !!                                      The foregoing bequests of shares of my said Class B
                     ii
                     ,,i                     no~-voting        common stock 'of Eber Bros. & Co. Inc. , and the fol'e-
                     ·I
                     'i
                     'i                      going options to purchase additional shares of said stock shall
                     ,,'.I
                     i                                                                                                       CNB0000520
                    Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 5 of 74




                                                                                 -5-

                                            be and hereby are conditioned, in the case of each of my said
                                            associates, (a) upon his continuinh to be an employee of at least
                                           one of the Eber Companies at the time of my death and at the

                     I1
                      .)
                                            time of such purchase and shall be void and of no effect as
                                           respects either who shall not be so employed at such times; and
                      :iii                  (b)   that prior to receiving any shares of my said Class B non-



_~~~-~··~:.;,·!!'.,·~~~~~~~~L-v_o_t_i_n_g~c-o_mm~o-n~s-t_o_c_k~o-f~E-'b_e_r~D-r_o_s~·~&~C-o_._·_I_n~c-._'_e~a-ch~-o-f-m~y~s-a_i_d~~-i-~~~~-
              1
                             1



                     ~...·:                business associates, who shall be entitled to re.ceive any such
                                           shares hereunder, shall enter into an agreement wi~h Eber Bros.
                      ,,
                      1                    & Co., Inc., which shall be binding upon him and his personal
                             I
                      !I:1                 representative and distributees, in and by the terms of which he



          (QQ)         :':.,1!.i:;.·.




                      :I
                      ij
                                           shall grant to said corporation an irrevocable option to purchase
                                           all shares of common stock of said corporation owned by him at
                                           the time of his death and shall agree that in case he shall wish
                                           to dispose of said shares of common stock at any time prior to
                      ·!
                                           his death, he shall first offer all of said shares to said cor-
                                           porat'ion before otherwise selling or disposing of the same; the
                                           price in either of suoh events to be seventy-five per cent (75%)
                                           of the book value of said shares at the close of the last full
                                           fiscal year of Eber Bros. & Co., Inc., immediately preceding the
                                           death of said business associate or the offering by him of his
                                           said shares to the corporation, as the case may be; the book
                                           value of said shares of common stock of Eber Bros. & Co., Inc.,
                                           to be determined for the purpose of computing such option price,
                                           in the manner hereinbefore prescribed in this clause "SEVENTH"
                                           with respect to the options granted to my said two business
                                           associates upon my death; the other terms of which agreement
                                           shall be prescribed by my said        Execute~.

                                                       EIGHTH:     If my wife, Evelyn, survives me, I bequeath
                                           to my Trustee, IN TRUST, an amount equal to one-half of my
                                           adjusted gross estate as finally         dete~mined    for Federal estate
                                           tax purposes less the value for Federal estate tax purposes of

                                                                                                        CNB0000521
                                                  ........ ·
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19     Page 6 of 74




                                              -6-

               aal items included in my gross estate which qualify for and are
              allowed as an estate tax marital deduction and which pass or have
              passed in a form which qualifies for the estate tax marital
              deduction from me to my wife under other provisions of this Will
              by right of survivorship with reapect to jointly owned property,
              under settlement arrangements relating to life insurance proceeds,
              and otherwise than under this pecuniary bequest.      The words
              "adjusted gross estat.e 11 , "i:;ross estate" and "pass or have passed"
              as used herein shall have the same meaning as such words shall
              ha~e   under the provisions of the Internal Revenue Code in effect
              at the time of my death,
                         When the computations necessary to determine the amount
              of this pecuniary estate tax marital deduction gift are made,
              values as finally determined for Federal estate tax purposes
              shall control,
                         I direct that this legacy shall be satisfied only from
              asset~   that qualify for the marital deduction under the provisions
              of the Internal Revenue Code in effect at the time of my death, or
              from the proceeds of such assets.     I further direct (a) that this
              legacy shall not be satisfied from property situate [within the
              meaning of such Code or any United States estate tax convention
              applicable to my estate] in a foreign country and subject to any
              estate, inheritance,. succession or other death tax imposed by a
              foreign country or a possession or political subdivision thereof,
              or the proceeds thereof; and (b) that no assets which may be
              subject to both United States income and estate taxes and eligible
              for a tax credit or deduction shall be used in satisfying this
              legacy; provided, however, that assets clescribed in     11   (a)" and
              "(b)" hereof may be used to the extent that· my estate shall not
              include sufficient other property to satisfy this bequest.
                         Within the limitations of the preceding paragraph, I
              direct that to the extent possible the legacy devised and
 'l
                                                                      CNB0000522
!'(
                 Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 7 of 74
.'




                                                                                     -7-

                                          b~queathed by this "EIGHTH" shall be satisfied first by the
                                          distribution to my Trustee of              as~ets      other than my stock of Eber
                                          Bros. & Co., Inc.          To the extent ·that the assets.comprising my
                                          residuary estate other than my stock in Eber Bros. & Co., Inc.,
                                          are insufficient to satisfy in full the legacy devised and be-
                                          queathed by this "EIGHTH" my Executor shall distribute to my
       ,,..---\;   t                      Trustee in satisfaction thereof the appropriate number of my
                   , _ l_ _ _ _ _ _ _
                                        11~s.,,hU<4ar~e~s_...,b,..f~6%-.non-(}wnU~-at-i-ve-pTei'errect---s-ttmk\Jf-~~Bros.   &-C~
----

                 I
                 '
                 '                        Inc.; and to the extent that such legacy is not                     ~ully     satisfied
                 .
                 1
                                          thereby, my Executor shall distribute to my Trustee in satisfac-
                 :i                       tion thereof the appropriate nwnber of my shares of Class B non-


       ·o~-~;··.     i![tf.
                                          voting stock of Eber Bros, & Cc., Inc., and, if such legacy is
                                          still not fully funded, then such number of my shares of Class A
                                          common stock of Eber Bros. & Co., Inc., as may be necessary to
                   :i
                   ii                                                                                               0

                     I                    fully fund said legacy.             It is my intention and wish that the
                                          legacy devised and bequeathed by this "EIGHTH" shall not be
       IU--D)!
             ,          I
                                          satisfied by the distribution of any of my Class A voting shares

                     i                    of Eber Bros. & Co., Inc,, unless all other assets of my estate
                        I
                      .i                  available for such purpose shall prove insufficient.
                      ::

       \\(71
                                                        My Trustee shall divide this legacy into two (2) equal
                                                                                                                        --·
        \JII ;         i[
                        'j
                         ·r
                                          --
                                          parts, one to comprise and be known as the "Power of Appointment
                                          Trust" and the other to comprise and be known as the "Estate

                        :i                Trust".
                                                        I direct that in funding the equal part' hereof herein
                                          defined as the "Power of Appointment Trust" my Trustee shall
                                          allocate to such trust assets other than my stock of Eber Bros.
                                          & Co., Inc., and that to the extent that my stock of Eber Bros.
                                          &   Co., Inc., is necessary to fund s.uch eq"ual part that first my
                                          shares of 6% cumulative preferred stock be used and then to the
                                          extent necessary my shares of Class B common stock be used                         be~ore

                                          my Class A common stock is allocated to said "Power of Appoint-
                                          ment Trust".        It is my intention           and   wish that the "Power of
                                                                                                                  CNB0000523
                          Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 8 of 74




                                                                                            -8-

                                               Appointment Trust" herein created shall not be funded by the
                                               allocation of any of my Class A common stock of Eber Bros. & Co.,
                                               Inc., unless all other assets devised and bequeathed to my Trus-
                                               tee by "EIGHTH" hereof shall be insufficient.
                            !1
                                                              In funding the equal part hereof herein defined as the
                            ff
                                               "Estate Trust 11 my Trustee shall allocate to such trust all
                            :[


-~~~-·@~·~,.l:;:.'::ii,:-~~~~~~ll-a-s_s_e_t_s~r_e_m_a_i_·n_i_n_g~1-·n=-=--"-E_I_G_H_T_H_"~h-e_r_e_o_r~n-o-t~h-e_r_e_i_n_a_b_.o_v_e~a-l_l_o_c_a_t_e_d~~~i-~~-'---~~---;
                                               to the "Power of Appointment Trust".
                                                                     A - My Trustee shall hold, manage, invest and
                           ;                   reinvest the "Power of Appointment Trust" as a separate trust for
                            :!

                            j1                 the benefit of my wife, shall collect the income thereof and shall



           (0 '--~
                      \/.:!;.
                      i }
                      /
                            1

                           :r·i
                                               paY. the net income therefrom earne.d from and after the date of my
                                               death to my wife, or apply the same for her benefit, in annual or
                                               mo1•e frequent installments, so lon,g as she shall live.                           As used
                           :;                  in this "A" of "EIGHTH" the term "income" shall include all the
                            i
                                               income that may be required to qualify this "Power of Appointment
                                               Trust" for the marital deduction allowable in the Federal estate
                                               tax proceeding in my estate,
                                                              It is my wish that my wife shall receive at least
                                               Eighteen thousand dollars ($18,000.00) per year from the trust
                                               created by this "A" of "EIGHTH" and any additional amounts which
                                               may from time to time be necessary, advisable or expedient for
                                               her proper care and/or for the payment of any unusual expenses
                                               resulting from any extended illness, emergency or other extra-
                                               ordinary need; and to that end I do hereby expressly authorize and
                                               empower my Trustee,           i~   its absolute and uncontrolled discretion,
                                               to pay to my wife from the principal of this trust, or apply for
                                               her benefit, such amounts as it shall from time to time consider
                                               advisable or expedient.
                                                             I hereby expressly provide that the Trustee of this
                                              separate trust created              u~der   "A" of "EIGHTH" shall not have any
                                              rights, powers, duties, authority, privileges or immunities,
                                                                                                                            CNB0000524
                  Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 9 of 74




                                                                 -9-

                                 whether or not discretionary, r;i·anted to my Executor or Trustee
                                 by any other provisions of this Will if and to the extent that

                         :i
                                 such I'ightz, power's, duties, authority, privileges or immunities
                         :I      would disqualify for the marital deduction the iegacy devised and
                     l   .!
                                 bequeathed to my Trustee by thin "A" of "EIGHTH" .
                         j
                         ;f
                                             Upon the d~ath of my wife, my Trustee shall distribute
         ~           :;,!I'.     the entire principal of this "Power of Appointment Trust" then

~~~~
                     1           remaining as she shall appoint, in trust or otherwise, by her
                  ~,1~~~~~~~~1~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~1~~~~~--i




                         i      Will which specifically refers to and exercises t'1is power of
                     'I
                    1
                         !       appointment (including the power in her to appoint the entire
                                principal to her estate) and if and to the extent that she shall




   ~
                                 fail effectively to exercise such general power   o~   appointment
                                 then such principal shall be added to my residuary estate and
                                disposed of as therein provided,
                    J
                    I                             B - My Trustee shall hold, manage, invest and
                   'I
                                reinvest the "Estate Trust", collect the income therefrom and

       10)1                     accumulate the net income earned from and after the date of my


       Lr          i
                   :i
                   iJ
                                death, so long as my wife shall 11 ve, and upon her death shall
                                distribute the principal of this separate trust then remaining,
                                plus all accumulated income and any accrued or collected but un-
          ,r-A
   ~I ( l
   ·    \I I
         .f   I
                  :i
                  '.I
                                distributed net inqome, to her estate,     My Trustee is authorized
                                to pay to my wife, or apply for her benefit, such sums from the

        LJ        ,,'I
                  ,!
                                accumulated income or principal of this "Estate Trust" as, in
                                its discretion, seems advisable for her maintenance and welfare,
                                provided, however, that no such payment or application shall be
                                made to or for the benefit of my wife unless and until the prin-
                                cipal of the "Power of Appointment Trust" hereinabove created is
                                exhausted,
                                             As used in this "B" of "EIGHTH" the term "income" shall
                                include all the income that may be required to qualify this
                                "Estate Trust 11 for the mar:l:tal deduction allowable in the Federal
                                estate tax proceeding in my estate,     I hereby expressly provide
                                                                                        CNB0000525
          Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 10 of 74




                                                            -10-

                          that the Trustee of: this sepo.1·a tc "Es ta te Trust 11 shall not, ha.,._.
                         any rights, powers, duties, aut.iHn·ity, privileges or irnmuni ti~::,
                         whether or not discretionary, grant.ed to my Executor or           'rrust~e

                         by any other provisions of thi::i Will if and to the extent that
                         such rights, powers, duties, authority, privileges or immunitie::;
                         would disqualify for the marital deduction the "Estate Trust 11
                         created by this "B" of "EIGll'.i'i!".
                                     SoJ:ong as any part of this legacy shall remain unpaid,
                         my wife shall be entitled to receive such part of the income of
                         my estate as will equal three and one-half per cent (3-1/2%) per
                         annum from the date of my death on any unpaid part of said
                         legacy.    Such interest shall be in lieu of any interest or other
                         income on this legacy.       I direct that any income tax paid by my
                         Executor in respect of income attributable to this legacy, shall
                         be charged to and paid from the amount payable under this para-
r---"" ,.                graph in such equitable manner as my Executor shall determine.
  r---)1 \·I:.i
  L -- j ·;
                                     My Executor is authorized to satisfy this legacy in
  r-"         ,I

LJ           .           cash or in kind, or partly in cash and partly in kind, and any
                         property so distributed in kind shall be valued for that purpose
                         at its value on the date or dates of distribution to my Trustee
                         or on its basis to my estate for United States income tax pur-
                         poses, whichever shall be lower; provided, however, that I request
                         (but do not direct) that any distribution made.in kind be made
                         with assets having a date of distribution value which does not
                         exceed (or exceeds by the smallest amount possible) their basis
                         for United States income tax purposes.
                                     NINTH:    All of the rest, residue and remainder of my
                         estate, real or personal, of       whatev~r   nature and wherever located,
                         to which I shall be in any way entitled at the time of my death,
                         including any legacy which may lapse or be invalid or for any
                         other reason fail to take effect (but excluding any property over
                         which I may have at the time of my death any power of            appointm~nt
                                                                                     CNB0000526
            Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 11 of 74




                                                                     -11-

                              or disposal, it beinr.:     i:;y   l1Xpress intention not to exercise   <.lll;.'

                              such power by thi::; "ilJ JiTH '1 ) , shall be disposed of as follow:;:
                                           I devise and bequeath my residuary estate to my 'l'r·us-
                        ;/    tce, IN    T~US'l',   to hold, manage, invest and reinvest the same, to
                        :i
                         I    collect the income therefrom and to pay over the entire net
                        .,I



     EGJr--~~.i
                              income, at least quarter-annually throughout the term of this
                              trust, to my three children, Mildred Boslov, Sally Kleeberg and
--                  :/'---1   Lester    E~er,   or apply the same for their benefit, in equal
                                                                              :----~---:-::-~~~~~~!~~~~
                    I
                              shares.     In case any of my three children shall         ~redecease   me or
                        i
       ~il                    shall die prior to.the termination of this trust, then, after the
                   :!
                   :1
                              death of such child, or after my death if any such child shall
                              predecease me, the income shall be paid to, or applied for the
                              benefit of, my lineal descendants living from time to time
                              throughout the term of this trust, per stirpes.             This trust shall
                 "'.1
                 '1           continue throughout the lives of my three           ~en~.?-!.!.~-- s!)~~l

                              ~erminate    upon the death of the last survivor th.:_:eof; provided,
                              however, that in case all, or substantially all, my stock of Eber
                              Bros. & Co., Inc., shall be theretofore sold, my Trustee may, in
                              its absolute discretion, sooner terminate this trust and distri-
                              bute the corpus thereof then remaining; and further provided
                              that in case none of my children shall survive my sister-in-law,
                              Rose Eber, and all, or substantially all, my stock of Eber Bros.
                              & Co., Inc., shall not have been sold prior to the death of the
                              last survivor of my said children, this trust shall continue
                              until after the death of my said sister-in-law.
                                           Upon the termination of this trust, I devise and be-
                              queath the corpu; thereor then remaining to my then living lineal                  I
                              descendants, per       ~tirpes.                                                    I
                                            I authorize and empov1er my 'l'rustee to pay to an:,· incor:ie       !

            ,,                beneficiary under this "NINTH" such amounts of principal as .it,                   l
            1                 in its absolute discretion, may deem necessary or advisable for
            ,I                                                                                                   1·
                              the care, maintenance or welfare of any such beneficiary or                        i
                                                                                                                 i
                                                                                           CNB0000527
                                                                                                                 I
                                                                                                                 t
                                                                                                                 I
              Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 12 of 74




                                                            -12-


                             member of his or her family, provided, however,. that any     suL·ii

                             principal p 3 yments shall be charged against the trust from 1~hl<::,
                             such beneficiary shall then be entitled to receive income and
                             shall be adjusted eq}litably, as determined by my Trustee, in it:;
                             absolute discretion, upon final distribution of the corpus of
                             such trust.
                                       TENTH:   Notwithstanding any of the foregoing pro-
                             visions of this Will,   if__any--Po~t~on~oi'-ffi-y~es-tate-(-incl-uding--tl1e---1-----~

                             income from any trust hereunder) shall at any time be or become
                             payable or distributable to a minor or an incompetent because of
                             the provisions of this Will or the authorizations contained
                            .herein, or by operation of law, such interest shall vest in
                             absolute ownership in such mino.r or incompetent and:
                                             A - my Executor or Trustee, as the case may be,
                             is authorized in its absolute discretion and without authoriza-
                             tion by any court during such minority or incompetency:
                                                  1 -   to defer payment or distribution of the
                             whole or any part of such interest and, in the meantime, to hold,
                             manage, invest and .reinvest the same, to collect the income
                             therefrom and to pay to, or apply for the benefit of, such minor
\\
\    \   I
             /;::
              I   ·          or incompetent so much of the net income and principal thereof
    .\VI
         (                   as such Executor or Trustee, in its discretion, deems advisable

     L1                      for the maintenance, education and welfare of such minor or
                             incompetent, accumulating the income not so paid or applied.
                             The principal thereof and any accumulated income shall be paid
                             or distributed to such minor when such minor reaches the age of
                             twenty-one (21) years, or to such incompetent or his or her
                             committee or other legal representative at any time.
                                                  2 - to permit a minor or incompetent to have
                             the use or possession of any real or tangible personal property.
                                             B - my Executor and Trustee shall be entitled to
                             receive compensation with respect to any property held for any
                                                                                    CNB0000528
                         Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 13 of 74




                                          II
                                                                                    -13-.

                                               minor or incompetent, pursuant to the provisions hereof at the
                                               same rate and in the manner payable to testamentary trustees.
                                                                 c - my Executor and Trustee shall not be required
                                               to rende::i· annual accounts to any court nor to ·furnish a bond or
                                               oLhcr obligation for the faithful performance of its duties.
                                                          ELEVENTH:      As stated above, it is my wish that my
                                               voting control of Eber Bros. & Co., Inc., can be retained and,

____ ;(~{~S;, .1·--------ll-s-u~b~J-·e_c_t_t_o_t_h_n_t_·_P_r_i_m_a_r_y_w_i_s_h_,_r_h_op_e_t~h~a_t_m_y_i_.n_t_e_r_e_s_t_s_i_n_c_e_r_t_a_i_n_, _ _ _ _ _~
           ~~._./
                 ___,,   71
                         ).
                          ,j
                          '•I
                                               other close corporations can also be retained and that my son,
                                               Le~, may have an op port unity to participate in the management
                                               thereof.   I accordingly expressly authorize my Executor to retain
                          J




          (Q)
           0::..
               ,·         ;i




                          '!;-
                                               and transfer to my Trustee and my Trustee to retain my stock of

                                               Eber Bros. & Co., Inc., and my interests in any other close cor-
                                               porations or in any unincorporated business with which I may be
                                               connected at the time of my death, and, although this shall not
                                               be deemed a direction to retain such corporate stocks or business
                                               interests, I, nevertheless, direct that neither               ~Y E~ecutor      nor
                                               my Trustee shall be responsible or accountable for any loss to my
                                               estate resulting from the retention of any such corporate stocks
                                               or business interests,       provid~d    only that it shall have acted in
                                               good faith.
                                                          TWELFTH:      I nominate my son, Lester, my attorney,
                                               Elliott W. Gumaer, jr., and Marine Midland Trust Company of
                                               Rochester, of Rochester, New York, Executors hereof and Trustees
                                               of the trusts created under "EIGHTH" and "NINTH" hereof.                    In the
                                               event Elliott W. Gumaer, Jr,, does not survive me, or fails to
                                               qualify or ceases to act as such Executor or Trustee prior to
                                               completing the administration of my estate or of the trusts
                                               created hereunder, then in such event I nominate my attorney,
                                               Sterling L. Weaver, Executor hereof or Trustee hereunder as the
                                               case may be.    I direct that my son shall serve in each such
                                               fiduciary capacity without compensation.              I direct that no

                                                                                                                 CNB0000529
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 14 of 74




                                               -lt.;-


               in di victual Executor or 'i'ru:;tee acting hereunder shall be requli·l?u
               to furnish bond or other security in such capacity in any juris-
               diction.
                          I request that rny Executor and Trustee associate itself
               in any discussions concerning the continuing operation, sale or
               liquidation of any business or businesses controlled by me at the
               time of my death, with my cousin, William Eber.
                          I grant to my Executor and Trustee and its successor
               or successors, t!TI:'fo-i-1,:rwi-ng powers 1-ri-addit:ton-~o-those-e~se~--1 -------"
               where herein granted or conferred by law, with respect to all
               property, real or personal, owned by me at my death or at any
               time forming part of my estate or any trust hereunder, including
               accumulated income and property held under a power in trust,
               until the final distribution thereof:
                               A - To retain any such property, including shares
               of stock of my corporate Executor and Trustee or shares of stock
               of a corporation having voting control of such Executor and
               Trustee, as an investment without regard to the proportion which·
               it and other property of a similar character held hereunder may
               bear to my entire estate or the trust in which such property is
               held and whether or not such property is of the class in which
               trustees are authorized by law or rule of court to invest trust
               funds;
                               B - To sell, exchange or otherwise dispose of any
               such property at public or private sale, wholly or partly on
               credit or for cash or for any other consideration including
               stocks, bonds or other obligations and to grant options for the
               purchase, exchange or other disposition thereof;
                               C - To invest and reinvest in property of any
               character, real or personal, located in or outside New York State,
               including, but not limited to, bonds, notes, debentures, mort-
               gages, leases, common and preferred stocks, undivided interests

                                                                       CNB0000530
          Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19
                                                            . ...
                                                                   Page 15 of 74
                                                                             ·~




                        "                                      -l~-
                        'i
                         1
                             :..iuLI legal anll dinCl'l!\.ionar~' common trust funds; without beln~
                             limited to inv..::Jt.:::ent:.; authorized by law or rule of' court for·
                             trust funds,    ~nd   without regard to the proportion which all such
                             property nnd ct.her property of a similar character held hereunder
                             may bear to    ~Y   entire estate or the trust in which such property
                             is held;
/~-·-·-'\:[                                      D - To exercise or sell any options and any con-

 (' ···:.',.··---11~~
    .f},
      ,.;
            _,

             I
                             version .~c.rip_t.i.on_,~v-0_ting and other rights pertaining to
                             any such property and to grant proxies, discretionary or other-
   ·---      t
                             wise, in respect thereof;
                                                 E - To consent to and participate in any plan o'f
                             reorganization, consolidation, merger, combination, recapitaliza-
                             tion, reclassification, liquidation or other pian and to consent
                             to any contract, lease, mortgage, purchase, sale or other action
                             by any corporation;
                                                 F - To deposit any such property wit1' any protec-
                             tive, reorganizatiqn or similar committee, to delegate discretion-
                             ary power thereto, to pay part of such committee's expenses and
                             compensation and any assessments levied with respect to such
                             property and, in its discretion, to charge such expenses, compen-
                             sation and assessments to principal or income;
                                                 G - To manage any real property in the same manner
                             as though the absolute owner thereof, including, but not limited
                             to, the power to lease the same without application to any court,
                             for any term of five years or more or less, although such term
                             may extend beyond the period of      a~~inistration    of my estate or
                             any trust hereunder, with options for renewals and the purchase
                             or disposal of buildings thereon or to be piaced thereon and to
                             make agreements other than those specifically mentioned; to make
                             ordinary or extraordinary repairs and alterations to any build-           .
                                                                                                       :
                                                                                                       !
                             ing, to raze old buildings and to erect new buildings and make            i
                                                                                                       '
                                                                                                       I

                             other improvements; to insure against loss by fire or other casu-
                                                                                       CNB0000531
                     Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 16 of 74




                                   I•
                                                                          -lG-

                                        al1-ies; to subdivide and plot any such pi·or..~:·~::; to ul•:md:·r..

                                        property, to refrain from paying taxes        and r.::.!:,t,,·:.:,:.:~· c!::i:·.··..

                                        thereon and to convey any such property Without. c·.: .. ! l··:·:it1:::.;
                           .i           to partition any such PJ:'Operty, even though i t          may 1,. ~ .: 1,: 1
                           ,,:1
                                        interest in the same property in its own right or 1: 1
                           :1
                           :1           capacity; to extend any existing mortgage; to boI'l'o\·:
            ..·=~\:..                   security of any such property, and to e>;ecute mortgar;cs a:i
_ _ _, _'J----''.'f_ _ _ _ _,,_s_e_c_Urit_y_thal'efOl'-;                             -----------1-------+
        [       ~          I                             H - To borrow money from itself or others for the
                ./         ;I
                          ;I            benefit of my estate or any trust hereunder, and to secure the
                          :i
                                        loan by pledge or mo:tgage of the property of my estate or any·



        @              :1
                                        trust and to renew existing loans;
                                                         I - To extend the time of payment of any obliga-
                                        tion held hereunder and to compromise, settle, arbitrate or
                                        abandon any claim in favor of or against my estate or any trust
                                        he.reunder;

                D;.1                                     J - To cause any securities or other property held

                                        hereunder to be registered in the name of a nominee or in its own
                      :1
                      i:1               name, without the addition of any word or words showing its
                      ~                 fiduciary capacity;




        WI  L        :I
                                                         K - To make any division or distribution required
                                        hereunder in cash or in other property, real or personal, or un-
                                        divided interests therein, or partly in cash and partly in such
                                        other property, and pro rata or otherwise as to ·any particular

                     :1                 asset;
                     IJ
                                                         L -.To abandon property which it determines not
                     :j
                     :1                 to be worth protecting;
                     '.f
                                                         M - To receive additional property from any
                                        source and add it to and mingle it with the trust or trusts
                                        created hereunder;
                                                         N - To sell to Eber Bros. & Co., Inc., and/or
                                        Eber Bros. Wine & Liquor Corp., for redemption or other.purpose,
                                                                                                          CNB0000532
              Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 17 of 74
                                                                                              ..   ·~·.•




                                                                                  -17-
                             I

                             f;
                              ' :.iufficlt:nL or        J'.ij'    ~it:.Lrll.-; of stock in said corporations to pi·och.i .: ..

                                  u sum nc.>t. in     l-'>:cl):.:n    of (l) the amount of estate, inheritance:,
                                  lccu~y ~nJ        ouccession taxes (including any interest collected aa
                                  u p:!rt   c.l'   :;uch taxes) imposed because of my death, and (2) the
                                  ar.iount c·:' funeral and administration expenses allowable as
                                  deduction::: in determining the amount of Federal estate tax
                                  imposed because                or   my death;

, .- -,.,_·-.J}~:·,.[I.                              o - To continue the operation of any business in
   ~~-+~~~~~~~-11_whjch                     I am engaged at the time of my· death whether through stock
                                  ownership or otherwise for such period of time as it may deem
    __../ :l                      advisable, at the risk of my General estate and without personal
                    :I            liability on its part; to .take part in the management of such
                     1




0 :'
                    ;1 ·          business; to select and vote for directors and/or officers
                                  thereof; to act as directors and/or officers thereof, either
                                  individually or through an officer or officers of my corporate
                                  Executor and Trustee; to take such steps with respect to nan:ing
                                  pr changing officers constituting or reconstituting the managing
                                  and/or operating personnel thereor as it deems proper and to act
                                  with respect to any other matter in connecti.on therewith which
                                  my Executor or Trustee deems advisable;
                                                            P - To file a joint return of income with my
                                  spouse for any taxable year or period ending at or prior to
                                  January 1 of the year following my death, for which such a return
                                  may be filed, pursuant to any Federal or State law making pro-
                                  vision for the division of taxable income between spouses, and
                                  to pay from my estate any part or all of the tax due upon any
                                  such return of income or any adjustment or restatement thereof;
                                                            Q - To consent, pursuant to any Federal or State
                                  law making provision for the division of .taxable gifts between
                                  spouses, to any gift made by me or by my spouse prior to my
                                  death, so that it shall be considered as made one-half by me
                                  and one-half by my spouse; and if such consent be given to file


                                                                                                           CNB0000533
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 18 of 74




                                                -1B-

                pr•opcr   returns accordingly and to pay from my estate any   :.ii1u

                all liability for gift tax upon any such gift;
                                  R - To do all such acts, take all such   procecdln~~

                and exercise all such rights and pri vi,legcs, although not herein-
               before specifically mentioned, with relation to any such property,
               as though the absolute owner thereof, and in connection therewith
                to make, execute and deliver any inctruments and to enter into
               any   covenant~-agre-ements-tnmling-my-es-t-a~e--oz>--~~t~r~u~s~t~h~e~r~e~-=----f-----~

               under.
                             Whenever, pursuant to any provision of this Will, my
               Executor or Trustee is required or permitted to pay to or apply
                for the benefit of a minor any legacy or the income or principal
                of any trust fund or share, my Executor or Trustee may make such
               payment or application by paying the same directly to such minor
                or to the parent o.r guardian of such minor or to the person with
               whom pUch minor resides, and the receipt of such parent or guar-
               dian or such person with·whom such minor resides shall be a full
                and complete discharge and acquittance to my Executor or Trustee
                to the extent of the payments to them.
                             THIRTEENTH:   With respect to all trusts hereunder
               except the trusts created under "EIGHTH" hereof, dividends and
                other distributions due to stock ownership received by my
               Executor or Trustee shall be treated as follows:
                                  A - Dividends, except liquidating dividends,
                payable only in cash, whether ordinary or extraordinary, shall
                be income;
                                  B - All capital gains distributions shall be
                principal;
                                  C - All other dividends or distributions shall
                be allocated to principal except as and to the extent that my
               Executor or Trustee shall'determine that such dividends or
                distributions were made partially or wholly in lieu of what would
                                                                      CNB0000534
               Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 19 of 74




                                     ,.
                                     ,,
                                     :/
                                          1
                                              "   d<'.., 1 ared   as   a regular cash dividend without regard \.o    :.n:it ··-

                                          cory presumptions.                My   Executor or Trustee shall be entitled      L

                                          rely upon any information received from any .corporation                  relatiii.~

                                          to any such dividend or distribution and the determination of m:i
                                          Executor or Trustee shall be binding and conclusive upon all
       /-----~'\ :                        persons interested in the trusts created hereunder and shall not
____   ~
       1 \ li  ....                       be subject to judicial review.
           -----r711r.;~~--!1~~~~~;=_;;~~~·
          ...,./ / ;,                                        FOURTEENTH:         I direct that airestat-e,--i-nhe-r-i-tanG-e--aAe-.-------L
                                                                                                                             '
            _,,, ii                       transfer taxes and               su~cession   duties imposed upon ·or in respect
                                 j
                                          to my entire taxable estate shall be charged to and paid from
                                          my residuary estate.


   CQJI                   ·'
                            :1
                            .I
                                                             Whenever my Executor is given (a) a choice of dates as
                                          of which to value property for estate tax purposes, or (b) a
                                          choice to treat or use an item either as an income tax deduction



   r§)j
   LJjJ              .,,,
                                          or an estate tax deduction, or (c) the right, if any, to elect
                                          to pay a.11 or part of an estate tax in installments with inter-
                                          est, my Executor may make such choice or election as to it, in
                                          its sole and uncontrolled discretion, shall seem advisable,
                     ·1
                     'I                   regardless of the resulting effect on other provisions of my




   \fl
                                          Will or any person interested in the amount of such taxes, and


   \_           "
                ,.
                                          any person adversely affected by such choice or election shall
                                          not be entitled to any reimbursement or adjustment by reason
                                          thereof.
                ~f
                                                             FIFTEENTH:          If my wife and I shall die under such
                                          circumstances that there is no sufficient evidence that we died
                                          otherwise than simultaneously, I direct that for the purposes
                                          of this Will she shall be deemed to have survived me.
                                                             SIXTEENTH:          The neuter gender whenever used herein
                                          shall include the masculine and feminine and the singular shall
                                          include the plural wherever necessary or appropriate.
                                                             LASTLY:       I hereby revoke all former Wills and Codicils
                                                  me made.
                                                                                                             CNB0000535
                                          by
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 20 of 74




           'I                      IN WITNESS WHEREOF, I have hereunto aet my ha,.u """
                seal this          .ffi              day of {)· T~:iV::~, in the year One thousan.i

                nine hundred and sixty-nine.

                                                                                                        Mt.
                                                                                                         ..          ,~~-,
                                                                                                                            ,/.(L.S.)




                                        The foregoing instrument was on the day of the date
                 thereof subscribed by ALLEN EBER, the Testator named therein, in
                 our presence and in the presence of each of us, and he at the
                 same time declared to us that the said instrument was his Last
                 Will and Testament, and we at his request and in his presence
                  and in the presence of each other                                h~ve       subscribed our names as
                                                                                   iJ/,                        0! -
                  witnesses thereto on the said ,J_ ]                                v    day of              /~~ ,r f ,.._(, !:.;•    1969.

                                                                                                                                 ) .i. l(;0,l!t'··' 1~/"'
                                                                                                                                                    /.
                   1,. <l'
                  :' ,I J;,
                         : . ·.,....,       :   . .••....•.. ~. I .
                                                    1· ,, •.~     II        residing at                                                    /'
                                  Ji                                   ,'
                                        1       •            •.

                                        . 'J                                                  '---:J                      ,. )
                             '--·· '/.)/t·s-i /...,(_, /·.->·i.qresiding                 at
                                                                                                 ./ ·... ~<' . ...-r:. ·1 ). .
                                                                                                              i "' · .. I      '"':.   (         ....
                                                       I
                                                      I




                                                                                                                            CNB0000536
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 21 of 74



                                         BY-LAWS

                                              OF

                              EBER BROS. & CO., INC.


                              ARTICLEI. SHAREHOLDERS

           1.    MEETINGS

                  The annual meeting of the shareholders shall be held during the month of
August during each calendar year upon a day fixed by the Board of Directors for the election
of directors and for the transaction of any other business which may properly corne before the
meeting. Annual meetings shall be held at the office of the corporation, or at the office of the
attorneys for the corporation, or at such other place, within or without the State of New York,
as may be set by the Board of Directors. Special meetings may be called at any time by any
member of the Board of Directors or by the President, and shall be called by the Secretary at
the written request of shareholders owning at least one-third of the outstanding shares of the
corporation. Such request shall state the purpose or purposes of the proposed meeting.

           2.    NOTICE OF MEETING

                  Written notice of every meeting shall be delivered personally or mailed to each
shareholder at his last known address. Notice of every meeting shall state the place, date and
hour of the meeting, and shall be mailed not less than ten days, nor more than fifty days, before
the date of the meeting. Notice of any special meeting shall state the purpose for which it was
called.

           3.    WAIVER OF NOTICE

                   Notice of meeting need not be given to any shareholder who submits a waiver
of notice, either before or after the meeting. The attendance of any shareholder at a meeting
shall constitute a waiver by him of notice of the meeting unless, prior to the conclusion of the
meeting, he protests the lack of such notice.

           4.    QUORUM

                  The holders of a majority of the shares entitled to vote at meetings shall
constitute a quorum for the transaction of any business. Whenever a quorum is present, it shall
not be broken by the subsequent withdrawal of any shareholders. The shareholders present may
adjourn any meeting despite the absence of a quorum from time to time until a quorum is
present.



                                                                ACA:C:\WPFILES\CORP\CLIENTSIEBER\EB&C·BY.LAW




                                                                                                    133
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 22 of 74



            5.    VOTING

                  Every shareholder of record shall be entitled to one vote for each share
standing in his name on the record of shareholders. Except as otherwise provided by law, the
vote of the majority of the votes cast by the shareholders present at the meeting shall be the act
of the shareholders. Directors shall be elected by a plurality of the votes cast by the share­
holders present at the meeting.

            6.    PROXIES

                  Every shareholder entitled to vote at a meeting of shareholders or to express
consent or dissent without a meeting may authorize another person or persons to act for him by
proxy. Every proxy must be in writing and signed by the shareholder or his attorney-in-fact.
No proxy shall be valid after the expiration of eleven months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the
shareholder executing it, except as otherwise provided by law.

            7.    WRITTEN CONSENT OF SHAREHOLDERS WITHOUT A MEETING

                  Any shareholder action permitted to be taken by vote may be taken without a
meeting on written consent, setting forth the action so taken, and signed by the holders of all
the outstanding shares entitled to vote thereon.

            8.    AGREEMENTS AS TO VOTING

                 An agreement between two or more shareholders, if in writing and signed by
the parties, may provide that in exercising any voting rights the shares held by them shall be
voted as provided in such agreement.


                                 ARTICLE II. DIRECTORS

            1.    AUTHORITY AND NUMBER

                  The business of the corporation shall be managed by its Board of Directors,
each of whom shall be at least twenty-one years of age. The number of directors shall be at
least three, who need not be shareholders, except that where all the shares of the corporation are
owned beneficially and of record by less than three shareholders, the number of directors may
be less than three but shall at least equal the number of shareholders.

            2.    ELECTION AND TERM

                   At the annual meeting of shareholders, the directors shall be elected to hold
office until their successors have been elected. Subject to the provisions of section 706 of the
New York Business Corporation Law, any director may be removed with or without cause by


                                                2                ACA:C:\WPFILES\CORP\CLIENTS\EBER\EB&C·BY .LA W
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 23 of 74



vote of a majority of the board of directors called for such purpose. Vacancies occurring in the
Board of Directors shall be filled by the shareholders.

            3.    VACANCIES

                  a.    Newly created directorships resulting from an increase in the number of
                        directors and vacancies occurring in the board for any reason may be
                        filled by vote of the board. If the number of the directors then in office
                        is less than a quorum, such newly created directorships and vacancies
                        may be filled by vote of a majority of the directors then in office.

                  b.    The board may fill vacancies occurring in the board by reason of the
                        removal of directors without cause.

                  c.    A director elected to fill a vacancy shall hold office until the next
                        meeting of shareholders at which the election of directors is the regular
                        order of business, and until his successor has been elected and qualified.

           4.     COMMITTEES OF THE BOARD

                   The board of directors, by resolution adopted by a majority of the entire board,
may designate from among its members an executive committee and other committees, each
consisting of three or more directors, and each of which, to the extent provided in such
resolution, shall have all the authority of the board, except as to the following matters:

                  a.    The submission to shareholders of any action that needs shareholders'
                        approval under the Business Corporation Law of the State of New York.

                  b.    The filling of vacancies in the board of directors or in any committee.

                  c.    The fixing of compensation of any director for serving on the board or
                        on any committee.

                  d.    The amendment or repeal of the by-laws, or the adoption of new by­
                        laws.

                  e.    The amendment or repeal of any resolution of the board which by its
                        tenns shall not be so amendable or repealable.

                The board may designate one or more directors as alternate members of any
such committee, who may replace any absent member or members at any meeting of such
committee. Each such committee shall serve at the pleasure of the board of directors.




                                                3                 ACA;C;\ WPFILES\CORP\CLIE~S\EBER\EB&C·B Y. LAW
  Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 24 of 74



           5.     MEETINGS

                   The organizational meeting of the Board shall be held immediately after the
annual meeting of the shareholders. Special meetings of the Board may be called at any time
by the President or by any member of the Board, and shall be held at the office of the
corporation or at the office of the attorneys for the corporation, or at such other place, within
or without the State of New York, as may be set by the Board of Directors. Any member of
the Board may attend and participate in a meeting of the Board or a Board committee by means
of a conference telephoned or similar communications equipment allowing all persons
participating in the meeting to hear each other simultaneously. Participation by such means shall
constitute presence in person at such a meeting.

           6.     NOTICE OF MEETING

                  Written notice of any meeting shall be either delivered personally, mailed or
telegraphed to each director and shall state the place, date and hour of the meeting. Such notice
shall be made at least 48 hours before the date of any meeting.

           7.     WAIVER OF NOTICE

                  Notice of meetings needs not be given to any director who submits a signed
waiver of notice, whether before or after the meeting, or who attends the meeting without
protesting prior thereto, or at its commencement, the lack of notice to him.

           8.     QUORUM

                  A majority of the entire Board shall constitute a quorum.

           9.     VOTING

                  Except as otherwise provided by law, the vote of the majority of the directors
present shall be the act of the Board.

            10.   ACTION WITHOUT A MEETING

                  Any director action permitted to be taken by vote may be taken without a
meeting on written consent, setting forth the action to be taken and signed by aU the directors
of the corporation.

            11.   INTERESTED PARTIES

                  a.   No contract or other transaction between the corporation and one or
                       more of its directors, or between the corporation and any other
                       corporation, firm, association or other entity in which one or more of its
                       directors are directors or officers, or are financially interested, shall be
                       either void or voidable for this reason alone, or by reason alone that

                                               4                 ACA,C,\WPFILES\CORPICUENTSIEBER\EB&C-BY.LA W
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 25 of 74



                       such director or directors are present at the meeting of the Board of
                       Directors which authorizes such contract or transaction, or that his or
                       their votes are counted for such purposes:

                       (1)   If the material facts as to such director's interest in such contract
                             or transaction and as to any such common directorship,
                             officership, or financial interest are disclosed in good faith or
                             known to the board or committee, and the board or committee, and
                             the board or committee approves such contract or transaction by
                             a vote sufficient for such purpose without counting the vote of
                             such interested director or, if the votes of the disinterested
                             directors are insufficient to constitute an act of the board as
                             defined in section 708 of the Business Corporation Law (Action by
                             the board), by unanimous vote of the disinterested directors; or

                       (2)   If the material facts as to such director's interest in such contract
                             or transaction and as to any such common directorship, officership
                             or financial interest are disclosed in good faith or known to the
                             shareholders entitled to vote thereon, and such contract or
                             transaction is approved by vote of such shareholders.

                  b.   If such good faith disclosure of the material facts as to the director's
                       interest in the contract or transaction and as to any such common
                       directorship, officership or financial interest is made to the directors or
                       shareholders, or known to the board or committee or shareholders
                       approving such contract or transaction, as provided in paragraph (a)
                       above, the contract for transaction may not be avoided by the
                       corporation for the reasons set forth in said paragraph (a). If there was
                       no such disclosure or knowledge, or if the vote of such interested
                       director was necessary for the approval of such contract or transaction
                       at a meeting of the board or committee at which it was approved, the
                       corporation may avoid the contract or transaction unless the party or
                       parties thereto shall establish affirmatively that the contract or transaction
                       was fair and reasonable as to the corporation at the time it was approved
                       by the board, a committee or the shareholders.

            12.   COMPENSATION

                  The Board of Directors shall have authority to fix the compensation of directors
for services in any capacity.

            13.   LOANS TO DIRECTORS

                  No loan shall be made by the corporation to any director unless it is approved
by a majority vote of all the shareholders. For this purpose, the shares of a director who would
be the borrower shall not be shares entitled to vote.

                                                5                 ACA:C:IWPFILESICORPICLIENTSIEBERIEB&C-B Y.LA W
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 26 of 74



            14.   MORTGAGE OF CORPORATE PROPERTY

                  The Board of Directors may authorize any mortgage or pledge of corporate
property.


                                 ARTICLE III. OFFICERS

            1.    NUMBER

                 The officers of the corporation shall be a President, Secretary and a Treasurer,
each of whom shall be elected by the Board. Other officers such as one or more Vice Presidents
and a Chairman of the Board may be elected by the Board. Any two or more offices may be
held by the same person, except the offices of President and Secretary. When all of the issued
and outstanding stock of the corporation is owned by one person, such person may hold all or
any combination of officers.

            2.    ELECTION AND TERM

                   The officers shall be elected at the organizational meeting of the Board, and
shall hold office until their successors are elected. Any officer elected may be removed by the
Board with or without cause. Any vacancy in office may be filled by the Board for the
unexpired portion of the term.

            3.    PRESIDENT

                  The President shall be the chief executive officer of the corporation, and shall
have general supervision and control of the business of the corporation. He shall preside at all
meetings of the shareholders. He shall make reports to the directors and the shareholders, and
shall perform all such other duties as are incident to his office, and as are properly required of
him by the Board.

            4.    VICE PRESIDENT

                  a.   The Vice-President/Finance shall possess the powers and may perform
                       the duties of the President in his absence or disability, and he shall
                       perform such other duties as may be prescribed from time to time by the
                       Board of Directors.

                  b.   The other Vice-Presidents shal1 possess such powers and may perform
                       the duties as may be assigned to them by the Board of Directors.

                  c.   In the absence or disability of the President and Vice-President\Finance,
                       the other Vice-President designated by the Board of Directors or the
                       President shall perform the duties and exercise the powers of the
                       President.

                                                6                ACA:C:\WPFILES\CORPlCLlENTS\EBER\EB&C·B Y,LAW
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 27 of 74



                  d.    A Vice-President may sign and execute contracts and other obligations
                        and execute contracts pertaining to the regular course of his duties.

            5.    SECRETARY

                  The Secretary shall keep the minutes of the meetings of the board of directors,
and the minutes of all meetings of the shareholders, and also, unless otherwise directed, the
minutes of all meetings of committees in books provided for that purpose. He shall give, or
cause to be given, notice of all meetings of shareholders and directors, and all other notices
required by law or by these by-laws, and in case of his absence or refusal to do so, any such
notice may be given by any person thereunto directed by the president or by the directors or
shareholders upon whose requisition the meeting is called. He shall have charge of the corporate
books and records. He shall have custody of the seal of the corporation and affix the same to
all instruments requiring it when authorized by the directors or the president, and attest the
same. He shall file all written requests that notices be mailed to shareholders at the address
other than that which appears on the record of shareholders. He shall sign with the president
or vice president all certificates representing shares of the corporation. And he shall, in general
perform all duties incident to the office of secretary.

            6.    TREASURER

                   The Treasurer shall have charge of, and be responsible for, the funds of the
corporation. He shall have charge of, and be responsible for, keeping correct and complete
books and records of account. He shall perform all duties incident to his office, and that are
properly required of him by the Board. If required by the Board, the Treasurer shall give bond
for the faithful discharge of his duties in such amount and with such surety as the Board shall
determ.ine.


                 ARTICLE IV. DUTY OF OFFICERS AND DIRECTORS

                  Directors and officers shall discharge the duties of their respective positions
in good faith and with that degree of diligence, care and skill which ordinarily prudent men
would exercise under similar circumstances in like positions. In discharging their duties,
directors and officers, when acting in good faith, may rely upon financial statements of the
corporation represented to them to be correct by the President or the officer of the corporation
having charge of its books of accounts, or stated in a written report by an independent public
or certified public accountant or firm or such accountants to reflect the financial condition of
such corporation.




                                                7                 ACA:C:iWPFILESICORP\CLlENTS\EBERIEB&C-BY.LAW
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 28 of 74



                                  ARTICLE V. INDEMNITY

            1.    ACTIONS OTHER THAN ONE BY OR IN THE RIGHT OF THIS
                  CORPORA TION

                   This corporation shall indemnify any person made, or threatened to be made,
a party to an action or proceeding (other than one by or in the right of this corporation to
procure a judgment in its favor) whether civil or criminal, including an action by or in the right
of any other corporation, or any type or kind, domestic or foreign, or any partnership, joint
venture trust, employee benefit plan or other enterprise, which any director or officer of the
corporation served in any capacity at the request of the corporation, by reason of the fact that
such person, his testator or intestate, was a director or officer of the corporation or served such
other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise in
any capacity, against judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys' fees actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, if such director or officer acted in good faith for a purpose
which he reasonably believed to be in or, in the case of service for any other corporation or any
partnership, joint venture, trust, employee benefit plan or other enterprise not opposed to, the
best interests of the corporation and, in criminal actions or proceedings, in addition, he had no
reasonable cause to believe that his conduct was unlawful.

            2.    ACTIONS BY OR IN THE RIGHT OF THIS CORPORATION

                   This corporation shall indemnify any person made, or threatened to be made,
a party to an action by or in the right of this corporation to procure a judgment in its favor by
reason of the fact that such person, his testator or intestate, is or was a director or officer of this
corporation, or is or was serving at the request of this corporation as a director or officer of any
other corporation of any type or kind, domestic or foreign, or any partnership, joint venture,
trust, employee benefit plan or other enterprise, against amounts paid in settlement and
reasonable expenses, including attorneys' fees, actually and necessarily incurred by him in
connection with the defense or settlement of such action, or in connection with an appeal therein,
if such director or officer acted, in good faith, for a purpose which he reasonably believed to
be in, or, in the case of service for any other corporation or any partnership, joint venture, trust
employee benefit plan or other enterprise, not opposed to, the best interests of the corporation.
This corporation shall not indemnify such person in respect of (i) a threatened action, or a
pending action which is settled or otherwise disposed of, or (ii) any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation, unless and only to
the extent that the court in which the action was brought, or, if no action was brought, any court
of competent jurisdiction, determines that upon application that, in view of all the circumstances
of the case, the person is fairly and reasonably entitled to indemnify for such portion of the
settlement amount and expenses as the court deems proper.




                                                  8                 ACA:C:\WPFILESICORP\CLIENTS\EBERIEB&C-BY,LAW
  Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 29 of 74



            3.    ACTS COMMITTED IN BAD FAITH OR THE RESULT OF DELIBERATE
                  DISHONESTY

                  No indemnification shall be made to or on behalf of any director or officer if
a judgment or other final adjudication adverse to the director or officer establishes that his acts
were committed in bad faith or were the result of active deliberate dishonesty and were material
to the cause of action so adjudicated, or that he personally gained in fact a financial profit or
other advantage to which he was not legally entitled.

            4.    AUTHORIZATION

                  Unless ordered by a court, indemnification shall be made by the corporation
only if authorized in the specific case (i) by the board acting by a quorum consisting of directors
who are not parties to such action or proceeding upon a finding that the director or officer has
met the standard of conduct set forth in subparagraph 1 or 2 above, or (ii) if a quorum is not
obtainable or even if obtainable, a quorum of disinterested directors so directs (A) by the board
upon the opinion in writing of independent legal counsel the indemnification is proper in the
circumstances because the applicable standard of conduct has been met by such director or
officer or (B) by the shareholders upon a finding that the director or officer has met the
applicable standard of conduct.


            5.    EXTENT OF INDEMNIFICATION

                  This bylaw provision is intended to indemnify the officers and directors of this
corporation to the fullest extent permitted under the New York Business Corporation Law.


                                   ARTICLE VI. SHARES

            1.    CERTIFICATE REPRESENTING SHARES

                    The shares of the corporation shall be represented by certificates in the form
attached to these ByLaws and shall be numbered consecutively. The certificates shall be signed
by the president or a vice-president and the secretary or an assistant secretary or the treasurer
or an assistant treasurer of the corporation, and may be sealed with the seal of the corporation
or facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if the
certificate is countersigned by a transfer agent or registered by a registrar other than the
corporation itself or its employee. In case any officer who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be an officer before such
certificate is issued, it may be issued by the corporation with the same effect as if he were such
officer at the date of issue. Each certificate shall state upon the face thereof: (1) That the
corporation is formed under the laws of this state. (2) The name of the person or persons to
whom issued. (3) The number and class of shares, and the designation of the series, if any,
which such certificate represents.


                                                9                 ACA,C,\WPF1LES\CORP\CLlENTS\EBER\EB&C-BY_LAW
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 30 of 74



            2.    LOST, DESTROYED AND STOLEN SHARE CERTIFICATES

                  Any person claiming a certificate representing shares to be lost, apparently
destroyed or wrongfully taken shall make an affidavit or affirmation of that fact and advertise
the same in such manner as the board of directors may require, and shall give the corporation
an indemnity bond in such form and with one or more sureties satisfactory to the board, in such
amount as the board may determine, which shall be at least double the par value of the shares
represented by said certificate, to protect it or any person injured by the issue of the new
certificate from any liability or expense which it or they may incur by reason of the original
certificate remaining outstanding, whereupon a new certificate may be issued of the same tenor
and for the same number of shares as the one alleged to be lost, destroyed or wrongfully taken
if the claimant so requests prior to notice to this corporation that the lost, apparently destroyed
or wrongfully taken certificate has been acquired by a bona fide purchaser.


                                  ARTICLE VII. FINANCE

            1.    BANK ACCOUNTS

                  The funds of the corporation shall be deposited in such banks as the Board shall
designate, and shall be drawn only by check signed by properly designated officers as shown on
the corporate banking resolution.

            2.    LOANS

                  No loans shall be contracted on behalf of the corporation, and no bonds or
notes shall be issued, unless authorized by the Board or made by properly designated officers
as shown on the corporate borrowing resolution.


                              ARTICLE VIII. FISCAL YEAR

           The fiscal year of the corporation shall begin June 1st and end May 31 st of the next
succeeding year.


                                     ARTICLE IX. SEAL

           The seal of the corporation shall be in the form of a circle and shall bear the name
of the corporation and the year of the corporation, and the words "Corporate Seal" and "New
York". An example of the corporate seal is impressed on the margin of this page.




                                                10               ACA:C:\WPFILES\CORP\CLIENTS\EBER\EB&C-BY.LAW
  Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 31 of 74



                    ARTICLE X. REIMBURSEl\'lENT BY OFFICERS

            Any payments made to an officer of the corporation such as a salary, commission,
bonus, interest, or rent, or entertainment expense incurred by him, which shall be disallowed
in whole or in part as a deductible expense by the Internal Revenue Service, shall be reimbursed
by such officer to the corporation to the full extent of such disallowance. It shall be the duty
of the directors, as a Board, to enforce payment by the officer, subject to the determination of
the directors, proportionate amounts may be withheld from his future compensation payments
until the amount owed to the corporation has been recovered.


                                ARTICLE XI. AlVIENDMENT

            The By-Laws may be amended or repealed by vote of the shareholders entitled to
vote for the election of directors at an annual meeting or at a special meeting called for that
purpose, provided that written notice of the date, time and purpose of such annual or special
meeting shall be given, and ~uch notice shall set forth the alterations, amendments or changes
which are proposed to be made in such By-Laws. Only such changes as have been specified in
the written notice shall be made. If, however, all the stockholders shall be present at any
regular or special meeting, or those not present consent in writing to the proposed amendment,
these By-Laws may be amended by a unanimous vote, without any previous written notice.


                        ARTICLE XII. TRANSFER RESTRICTION

            1.    RESTRICTION

                   A shareholder shall not transfer, sell or assign any shares of the corporation's
stock without first personally delivering to the president or secretary written notice of a proposed
transfer at least five (5) days before the effective date of transfer, stating the terms of the
proposed transfer. Any other shareholder may, but is not required to, give notice within said
five day period to the transferring shareholder of said other shareholder's intent to purchase the
shares for a price equal to the book value thereof as appears by the books of the corporation of
the end of the immediately preceding fiscal year.

            2.    VALIDITY OF TRANSFER

                 No transfer of any stock shall be valid until such notice shall be given and the
other shareholders have the opportunity to purchase the same as aforesaid.

            3.    CLOSING

                  If any other shareholder elects to purchase the shares of a transferring
shareholder, the closing on said purchase and sale shall take place at the office of the corporation



                                                11                ACA:   c:\WPFILES\CORP\CLlENTS\EBER\EB&C~BY ~ LAW
   Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 32 of 74



not later than ninety (90) days of the date of such notice of intent to purchase. If no other
shareholder elects to purchase the share of a transferring shareholder, then the transferring
shareholder is free to transfer said stocks to the same person named in and on the terms set forth
in the notice at a time not later than one hundred eighty (180) days of the date of the original
notice.




                                               12                ACA:C:IWPflLES\CORP\CLlEIiTSIEBERIEB&C -B Y.LAW
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 33 of 74




                                                                         134
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 34 of 74
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 35 of 74
                Case
                 Case1:16-cv-09517-LAK-KHP Document
                       1:16-cv-09517-LAK Document    266-8
                                                  38-2  FiledFiled 11/09/19
                                                              03/03/17   PagePage
                                                                              90 of36191
                                                                                      of 74




 SURROGATE'S COURT OF THE STATE OF NEW YORK
 COUNTY OF MONROE
 FINAL ACCOUNTING OF THE CANANDAIGUA                                             PETITION FOR JUDICIAL SETTLEMENT OF
 NATIONAL BANK AND TRUST COMPANY, AS                                               FINAL ACCOUNT OF SUCCESSOR CO·
 SUCCESSOR CO-TRUSTEE OF RESIDUARY TRUST                                         TRUSTEE, RESIGNATION AND DISCHARGE
 UNDER WILL OF ALLEN EBER DATED OCTOBER 27,                                       OF CO·TRUSTEE AND TERMINATION OF
 1969                                                                                           TRUST

                                                                                               File No. 1970-1952

TO THE SURROGATE'S COURT, COUNTY OF MONROE

             It is respectfully alleged:

      1.     The name, and address of the Petitioner, the type and date of letters issued, if any, and the
amount and surety of Petitioner's bond, If any, are as follows:

 Name
 The Canandaigua Natlonal Bank and Trust Company
 Addre11: Street end Number

 1150 Pittsford Victor Road
 City, VIllage or Town                              State                       Zip Cocle           Country
 Pittsford                                          New York                    14534               United States
 County                                                                         Telephone Number

 Mailing Adclrasa

 City, V1Uaga or Town                               State                       Zip Code            Country


 Type of letters lssuecl                                                                            Date letters lseuecl


 Amount of Bond                                                       Name of Surety




           2.            The Petitioner presents and renders herewith a verified final account of the Petitioner's
procoodlngo oo Co-Truotoo In thlo truot, for tho porlod Auguot 27, 2007 to Dooombor 27, 2016 ohovving tho
gross value of assets, inQIUdlng principal and income, to be the sum of $691 ,566.52.

        3.      Allen Eber created a Testamentary Trust Under Will dated October 27, 1969, for the primary
benefit of his wife, Evelyn S. Eber, with the residuary of the Trust to benefit his three children, Mildred Boslov,
Sally Kleeberg and Lester Eber, or their lineal descendants In the event that any child died prior to termination
of the Trust.

      4.     Mildred Boslov previously died and her 1/3 Interest in the Trust was Inherited by her only child,
Audrey Hays.

        5.     Sally Kleeberg previously died and her 1/3 interest in the Trust was inherited by her two
children, Daniel Kleeberg (1/6) and Lisa Stein (1/6).

       6.     The original co-Trustees of the Trust were Lester Eber, Elliott W. Gumaer, Jr., and Marine
Midland Trust Company of Rochester. Due to subsequent mergers and acquisitions, Marine Midland Trust
Company of Rochester became M&T Bank.

          7.             M&T Bank petitioned the Court for judicial settlement of its Intermediate Account for the period
(47S4SI2:}
                                                                •I•


                                                                                                                           135
               Case
                Case1:16-cv-09517-LAK-KHP Document
                      1:16-cv-09517-LAK Document    266-8
                                                 38-2  FiledFiled 11/09/19
                                                             03/03/17   PagePage
                                                                             91 of37191
                                                                                     of 74




 May 9, 1991 through December 31, 2006. The Trust assets were subsequently transferred to Petitioner's
 control on August 27, 2007.

          8.       Upon information and belief, the Intermediate Account was subsequently settled by Order of this
 Court.

          9.       The Petitioner now seeks to resign as Co-Trustee of the Trust and judicially settle the account.

        10.    The Petitioner has been primarily responsible for managing the cash and marketable securities
In the Trust. Although the stock of Eber Bros. & Co., Inc. Is held in the Trust, the day to day operation of the
business and that of its subsidiaries has been/was primarily managed by Co-Trustee Lester Eber.

       11 .    Although the Trust Is not scheduled to terminate until the death of the last surviving beneficiary,
pursuant to Article Ninth of the Will (page 11 ), in case all, or substantially all of the decedent's stock In Eber
Bros. & Co., Inc. is sold, the Trustees, in their absolute discretion, can terminate the Trust and distribute the
residuary of the Trust to the beneficiaries.

         12.    The Petitioner believes that the Trust can and should be terminated at this time based upon its
belief that the Eber Bros. & Co., Inc. stock has no (or nominal) monetary value.

       13.    Upon Information and belief, Eber Bros. & Co., Inc.'s only assets were controlling interests in
Eber Bros. Wine & Liquor Corp. (uW&L") and Monroe Display Company, Inc. Empire Valuation was retained
for purposes of providing a valuation of the W&L company (which was sold prior to the Petitioner becoming
Successor Trustee and was never an asset of the Trust) and as set forth on the valuation , a copy of which Is
attached hereto as Exhibit "A", Empire Valuation has concluded that the stock of W&L has no value.

       14.     Further, upon information and belief, Monroe Display Company, Inc. has not had active
operations for many years, if ever, and has no assets.

       15.      Upon information and belief, Eber Bros. & Co., Inc. has no Independent value apart from any
values attributed to the W&L and Monroe Display Company, Inc. entitles.

      16.     Accordingly, the Petitioner believes that the Eber Bros. & Co., Inc. stock held by the Trust has
no/nominal value and therefore, the Trust should be subject to termination and final distribution.

       11.    Neltner Lester EDer nor Elliott         w.     Gumaer, Jr, as co-Trustees, nave partlclpatect In the
preparation and/or review of the Accounting.

       18. The names and post-office addresses of all persons and parties interested in this proceeding who
are required to be cited under the provisions of Surrogate's Court Procedure Act, § 2210, or otherwise, or
concerning whom or which the Court Is required to have information, are set forth In subdivision (a) or (b):

        (a) All persons and parties so interested herein who are of full age and sound mind, or which are
corporations or associations, are as follows:

                    Name                            Nature of Interest                      Post OIYica Address
                                                                                  City, VIllage or Town, State, ZIP, Country
 Lester Eber                             Income Beneficiary & Co-           95 Aliens Creek Rd., Ste 2
                                         Trustee                            Rochester NY 14618
 Daniel Kleeberg                          Income Beneficiary                6957 Pisano Drive
                                                                            Lake Worth FL 33467
 Usa Stein                                Income Beneficiary                1 04 Holly Lane
                                                                            Linwood NJ 08221
{4754512: }
              Case
               Case1:16-cv-09517-LAK-KHP Document
                     1:16-cv-09517-LAK Document    266-8
                                                38-2  FiledFiled 11/09/19
                                                            03/03/17   PagePage
                                                                            92 of38191
                                                                                    of 74




                    Name                            Nature of Interest                                 Post Ofllce Address
                                                                                           Clly, Village or Town, Slate, ZIP, Country
 Audrey Hays                              Income Beneficiary                         26725 Henderson Park Road
                                                                                     Oak Creek CO 80467
 Elliott W. Gumaer, Jr.                   Co-Trustee                                 228 W. 28th Street Cottage 494
                                                                                     Sea Island GA 31561

         (b) All persons so interested herein who are infants or incompetent or persons believed to be mentally
Incapable to adequately protect their rights, or persons whose existence, identity, or whereabouts are unknown
(Including persons who are virtually represented under SCPA Section 315) are as follows:

[X] None

          19. There are no persons Interested In this proceeding other than those above mentioned.

          20. No prior application has been made to this or any other court for the relief requested in this Petition.

       WHEREFORE the Petitioner prays that the Final Account be judicially settled, and that process be
Issued to all necessary parties who have not appeared to show cause why the relief requested should not be
granted; and that an Order be granted judicially settling the account, approving the Petitioner's resignation as
Trustee and discharging the Petitioner from any liability as Successor Trustee of the Trust.

Dated: _t()o
         ___\              s-
                           ___,2017
                                                            The Canandaigua National Bank and Trust
                                                            Company
                                                            Nama ol Corporate Petitioner

                                                       By
                                                              ~~
                                                            s~gn;;;;;r
                                                                               c--

                                                            Rita Nlschal
                                                            Print Name

                                                            Vice President - Trust Officer
                                                            Title




(47S4SI2: }
                                                              ·l·
                 Case
               Case    1:16-cv-09517-LAK Document
                    1:16-cv-09517-LAK-KHP         38-2
                                           Document    FiledFiled
                                                    266-8    03/03/17   Page
                                                                  11/09/19   93 of
                                                                           Page  39191
                                                                                    of 74




                                                VERIFICATION
                               For use when a petitioner is a bank or trust company

  STATE OF NEW YORK                        ss.:
  COUNTY OF MONROE


       I, the undersigned, Rita Nlschal of The Canandaigua National Bank and Trust Company, being duly
sworn, say:

        I have read the foregoing petition subscribed by me and know the contents thereof, and the same Is
true of my own knowledge, except as to the matters therein stated to be alleged upon information and belief,
and as to those matters I believe It to be true.

                                                       The Canandaigua National Bank and Trust
                                                       Company
                                                       Nama of Bank or TNBI Company


                                                  By

                                                       Rita Nlschal
                                                       PrfntName


                                                       Vice President
                                                       TIUe




 Sworn to before me this \ 5J!J, day of
  f.t.'o Nruv.\                   ' 2017                     AMY KAn-tERINE BOYD
                                                          Notefy Pub11o. State of New York
                                                                  Monroe County
                                                         Oommllllon Explr'8l Mnh 21.  zol1
 NOtaP u b l i c (
 Commhuzion Expires:
{Affix Notary Stamp or Seal)


                                                       Lorisa D. LaRocca
 Signature of Attomey                                  Attorney Name

 Woods Oviatt Gilman LLP                               585.987.2834
 Firm                                                  Telephone

 700 Crossroads Building, 2 State Street, Rochester, NY 14614
Addreaa




{4754512:)
      Case 1:16-cv-09517-LAK-KHP
        Case                      Document
              1:16-cv-09517-LAK Document   266-8
                                         38-2 FiledFiled 11/09/19
                                                    03/03/17      Page
                                                               Page     40191
                                                                    94 of  of 74



SURROGATE'S COURT
STATE OF NEW YORK             COUNTY OF MONROE


IN THE MATTER OF THE ACCOUNT OF                                             FINAL ACCOUNT
CANANDAIGUA NATIONAL BANK AND TRUST                                       . OFTRUSTEE
COMPANY, AS SUCCESSOR CO-TRUSTEE OF THE
RESIDUARY TRUST UNDER WILL OF ALLEN EBER                                    File No. 1970-1952
DATED OCTOBER 27, 1969 .



. TO THE SURROGATE'S COURT OF THE COUNTY OF MONROE:

The undersigned hereby renders an account of the proceedings as follows: period of account
from August 27, 2007 to December 27,2016. This is a first and final account containing the
following schedules.

                                             PRINCIPAL

Schedule A           Principal Received ...... ............................................... ..        4
Schedule AA          Subsequent Receipts of Principal. ... ~ ................................ .          6
Schedule A-1         Realized Increases ....................................................... .        7
Schedule B           Realized Deceases .................... ... ... .. ............ ..... ......... .    9
Schedule C           Administration Expenses ............................................... .          11
Schedule C-1         Unpaid Administration Expenses .................................... ..             17
Schedule E           Distributions of Principal ............................................... .       18
Schedule F           New Investments, Exchanges and Stock Distributions ... ......... .                 24
Schedule G           Principal Remaining on Hand ....... ................... ................ .         33

                                               INCOME

Schedule AA-1        Income Received ........................................................ ..        35
Schedule A-2         Income Collected ........................................................ ..       36
Schedule A-3         Realized Increases ................................. . ........................    58
Schedule B-1         Realized Decreases ........................................................ .      59
Schedule C-2         Administration Expenses Chargeable to Income ...................... .              60
Schedule E-1         Distributions of Income.................................................. ..       65
Schedule F -1        New Investments, Exchanges and Stock Distributions ............... .               69
Schedule G-1         Income Remaining on Hand ............................................. .           70

                                                OTHER

Schedule H           Interested Parties ......................................................... ..    71
Schedule 1-1         Computation of Commissions Due on Termination ................. .                  72
Schedule J           Other Pertinent Facts and Cash Reconciliation .............. . ....... ..          73
Schedule K           Estate Taxes Paid and Allocation of Estate Taxes ................... ..            75


{4802319:}
_,..   ___   ,   ----    ---····-·--". ~·   - ·-· ···           --..· · - - - - - .....-
                                                        .........                  · ·~     . . ·-·-·· . . ..   ·-····--·· .. --. -·--··- -·    ......   --· . ····   · ·---- --··-· ·-···· · ·~ -   ---....·-··- --···-- ·

                                     Case
                                    Case   1:16-cv-09517-LAK Document
                                         1:16-cv-09517-LAK-KHP        38-2266-8
                                                               Document     FiledFiled
                                                                                  03/03/17   PagePage
                                                                                       11/09/19   126 of
                                                                                                      41191
                                                                                                         of 74


                                                                                           Residuary TUW Allen Eber
                                                                                                  Schedule G
                                                                            Statement of Principal Remaining On Hand


                                                                                                                                   Market Value
                                                                                                                                     12/27/2016                                          Inventory Value


                                                        Cash and Cash Equivalents

                                                        First American Treasury
                                                        Obligations Fund Cl Z                                     $                       35,523.28                             $                       35,523.28
                                                        Total Cash and Cash                                       $                       35,523.28                             $                      35,523.28
                                                        Equivalents
                                   No. of
                                  Shares                Stocks

                                    1,000               AT&T Inc.                                                $                        42,730.00                             $                      37,918.00
                                        80              Chemours Co                                                                            1,842.40                                                     916.94
                                      300               Clorox Co                                                                         36,270.00                                                     18,699.00
                                      400               Du Pont De Nemours Ei Co.                                                        29,972.00                                                      17,923.06
                                    2,000               Eber Bros & Co 6%
                                                        Non-Cumulative                                                                              0.00                                                       0.00
                                    1,850               Eber Bros & Co Class A                                                                      0.00                                                       0.00
                                      290               Eber Bros & Co Class B                                                                      0.00                                                       0.00
                                   2,190                Exxon-Mobil Corp                                                                198,654.90                                                    187,661.10
                                      500               Lilly Eli & Co                                                                   36,895.00                                                     17,110.00
                                      300               Lockheed Martin Corp Com                                                         74,877.00                                                     20,751.00
                                      800               Microsoft Corporation                                                            50,592.00                                                     20,320.00
                                      886               Pfizer Inc.                                                                      28,777.28                                                     15,518.29
                                                        Total Stocks                                            $                      500,610.58                              $                     336,817.39
                                  No. of
                                 Shares                 Mutual Funds


                        Schedule G

                                                                                                         Page 33
         Case
          Case1:16-cv-09517-LAK-KHP Document
                1:16-cv-09517-LAK Document    266-8
                                           38-2  FiledFiled 11/09/19
                                                       03/03/17   PagePage 42191
                                                                       127 of of 74


                                       Schedule G (Continued)

                                                          Market Value
                                                                12/27/2016       Inventory Value

         No. of
        Shares    Mutual Funds

     3,591.954    Dodge & Cox Income Fund        $              48,599.14    $        50,000.00
     3,598.269    FrankJin Templeton Global
                  Bond Inst                                     43,323.16             48,792.52
     4,122.0 12   Vanguard Int Tenn Bd Index
                  Admiral                                       46,042.87             50,000.00
                  Total Mutual Funds             $          137,965.17       $       148,792.52

                  Total Schedule G               $          674,099.03       $       521,133.19

                  Unrealized Increases                                       $       163.793.19
                  Unrealized Decreases                                       $        10,827.35




Schedule G (Continued)

                                               Page 34
            Case
           Case   1:16-cv-09517-LAK Document
                1:16-cv-09517-LAK-KHP        38-2266-8
                                      Document     FiledFiled
                                                         03/03/17   PagePage
                                                              11/09/19   133 of
                                                                             43191
                                                                                of 74


                                     Schedule A-2 (Continued)


Dividend
Du Pont De Nemours Ei Co. (Continued)
       06/12/2014 Dividend on 400 Shares           $              180.00

       09/12/2014 Dividend on 400 Shares                          188.00
       12/12/2014 Dividend on 400 Shares                          188.00

       03/13/2015 Dividend on 400 Shares                          188.00
       06/12/2015 Dividend on 400 Shares                          196.00
       0911112015 Dividend on 400 Shares                          152.00
       12/15/2015 Dividend on 400 Shares                          152.00
       03/14/2016 Dividend on 400 Shares                          152.00
       06/10/2016 Dividend on 400 Shares                          152.00
       09/12/2016 Dividend on 400 Shares                          152.00
       12/14/2016 Dividend on 400 Shares                          152.00

                                                                            $    42080.00

Eber Bros & Co 6% Non-Cumulative
       12/10/2007 Dividend on 2,000 Shares         $            12,000.00
        12/08/2008 Dividend on 2,000 Shares                     12,000.00

                                                                                24!000.00

Eber Bros & Co Class A
        12/10/2007 Dividend on 1,850 Shares        $             9,250.00
        12/08/2008 Dividend on 1,850 Shares                      9,250.00
                                                                                182500.00

E ber Bros & Co C lass B
        12/10/2007 Dividend on 290 Shares          $             1,450.00
        12/08/2008 Dividend on 290 Shares                        1,450.00

                                                                                  22900.00

Exxon-Mobil Corp
        12/1112007 Dividend on 2,190 Shares        $              766.50
       03/10/2008 Dividend on 2,190 Shares                        766.50


Schedule A-2 (Continu ed)

                                              Page 40
Case
 Case1:16-cv-09517-LAK-KHP Document
       1:16-cv-09517-LAK Document    266-8
                                  38-2  FiledFiled 11/09/19
                                              03/03/17   PagePage 44 191
                                                              166 of of 74



                                   Allen Eber Trust
                                      Schedule J
                           Statement of Other Pertinent Facts


1. Allen Eber created a Testamentary Trust under Will dated October 27, 1969 (the
   "Trust"), for the primary benefit of his wife, Evelyn S. Eber, with the residuary of the
   Trust to benefit his three children, Mildred Boslov, Sally Kleeberg and Lester Eber, or
   their lineal descendants in the event of such child's death prior to termination of the
   Trust.

2. Mildred Boslov previously died and her one-third interest in the Trust was inherited by
   her only child, Audrey Hays.

3. Sally Kleeberg previously died and her one-third interest in the Trust was inherited by her
   two children, Daniel Kleeberg (one-sixth) and Lisa Stein (one-sixth).

4. The original Co-Trustees of the Trust were Lester Eber, Elliott W. Gumaer, Jr.. , and
   Marine Midland Trust Company of Rochester. Due to subsequent mergers and
   acquisitions, Marine Midland Trust Company of Rochester became M&T Bank.

5. M&T Bank petitioned the Court for judicial settlement of its Intermediate Account for
   the period May 9, 1991 through December 31,2006. The Trust assets were subsequently
   transferred to Petitioner's control on August 27, 2007.

6. Petitioner has been primarily responsible for managing the cash and marketable securities
   in the Trust. Although the stock of Eber Bros. & Co., Inc. is held in the Trust, the day to
   day operation of the business, and its subsidiaries, was primarily managed by Co-Trustee,
   Lester Eber.

7. As the Court may be aware, Eber Bros. & Co., Inc. had a subsidiary named Eber Bros
   Wine & Liquor. Shares of Eber Bros. Wine & Liquor were also previously held in the
   Trust during our predecessor, M&T Bank's tenure as Co-Trustee, but were sold prior to
   Petitioner's taking over as Successor Co-Trustee. Therefore, no shares in Eber Bros.
   Wine & Liquor were received by the Petitioner.

8. Upon information and belief, Eber Bros. & Co., Inc. ceased active operations in or about
   2007.

9. Schedule "G" of the Accounting shows the market values of the Eber Bros. & Co., Inc.
   stock interests as follows:

                                           73
Case
 Case1:16-cv-09517-LAK-KHP Document
       1:16-cv-09517-LAK Document    266-8
                                  38-2 FiledFiled 11/09/19
                                             03/03/17   PagePage 45191
                                                             167 of of 74




    2000 Shares                   Eber Bros. & Co. 6% Non- $0.00
                                  Cumulative
   1850 Shares                    Eber Bros & Co. Class A  $0.00
   290 Shares                     Eber Bros & Co. Class B  $0.00

10. Empire Valuation was retained for the purpose of providing a valuation of Eber Bros. &
    Co., Inc. stock. A copy of the valuation which was received is attached to the Petition for
    Judicial Settlement as Exhibit "A". This valuation confirms tpat the stock has no value
    and serves as the basis for the zero values set forth on Schedule "G".

11. Based upon the valuation showing that the Eber Bros. & Co., Inc. stock has no value,
    Petitioner asserts that the Trust can and should be terminated at this time.

12. Although the Trust is not scheduled to terminate until the death of the last surviving
    beneficiary pursuant to Article Ninth of the Will, in case all, or substantially all of the
    decedent's stock in Eber Bros. & Co., Inc. is sold, the Trustees, in their absolute
    discretion, can terminate the Trust and distribute the residuary of the Trust to the
    beneficiaries.

13. Given the lack of monetary value attributable to the Eber Bros. & Co., Inc. stock held by
    the Trust, termination and distribution of the Trust assets is proper.

14. Petitioner has prepared this Accounting on its own behalf as Successor Co-Trustee.
    Neither Lester Eber nor Elliott W. Gumaer, Jr., as Co-Trustees, have participated in the
    preparation of this Accounting and, as such, are both included as interested parties to be
    served pursuant to paragraph 14 of the Petition for Judicial Settlement.

15. The amount of attorneys' fees to be paid by Petitioner to Woods Oviatt Gilman LLP will
    be determined at the conclusion of this proceeding and shall be subject to approval by the
    Court.




                                           74
        Case
       Case   1:16-cv-09517-LAK Document
            1:16-cv-09517-LAK-KHP        38-2266-8
                                  Document     FiledFiled
                                                     03/03/17   PagePage
                                                          11/09/19   169 of
                                                                         46191
                                                                            of 74



                                     AFFIDAVIT OF ACCOUNTING PARTY



 STATE OF NEW YORK                       )
 COUNTY OF MONROE                        ) ss:

         RITA NISCHAL, a Vice-President at Canandaigua National Bank and Trust Company,
being duly sworn, says: that the schedules of the estate·reported herein are true and complete and
include all money and property of any kind, and all increment thereon, which have come i·nto the
hands of any of the accounting parties or have been received by any other persons for the use of
any accounting party by order of authority of such accounting party, and include all indebtedness
due by any accounting party to the estate whether discharged or not; that the moneys stated in the
account as collected were all that could be collected; that all claims for credit for losses or
decreases of value of assets are correctly reported; that the reported payments out of estate assets
for funeral and administration expenses were actually made and made in the amounts scheduled;
that the reported payments to creditors and beneficiaries were actually made at the dates and in
the amounts scheduled; that no payments have been made by any accounting party on any
fiduciary's claims against the estate except after prior approval and allowance by the Surrogate;
that all receipts and disbursements are correctly and fully reported and scheduled; that the
accounting parties do not know of any error in the account or in any schedule thereof or of any
matter or thing relating to the estate omitted therefrom to the prejudice of rights of any creditor
or of any person interested in the estate; and that the schedule of commissions has been
computed in conformity with the statute regulating commissions and the Rules of the Surrogate's
Court applicable thereto.

                                                             CANANDAIGUA NATIONAL BANK AND
                                                             TRUST COMPANY SUCCESSOR CO-TRUSTEE


                                                      By:     <J:2-------.--- Q
                                                            Rita Nischal, Vice-President

Sworn to before me on
-~. .e..ab..._,,!.4r...,u"'-"J-=r--Gz~---'
      .                                    2017.


~)!KM--                                           RAMONA GREEN
                                           HotaiY Public, State of New Vottc
                                          Monroe County Reg. •01 GR603324t
Woods Oviatt Gilman LLP                    Commlnlon Explrea 11/151~
Lorisa D. LaRocca, Esq.
700 Crossroads Building, 2 State Street
Rochester NY 14614
5858.987.2849



{4802319:}
 Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 47 of 74




136                                                               CNB-PL0033
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 48 of 74




                                                                 CNB-PL0034
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 49 of 74




                                                                 CNB-PL0035
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 50 of 74




                                                                 CNB-PL0036
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 51 of 74




                                                                 CNB-PL0037
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 52 of 74




                                                                 CNB-PL0038
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 53 of 74




                                                                 CNB-PL0039
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 54 of 74




                                                                 CNB-PL0040
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 55 of 74




                                                                 CNB-PL0041
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 56 of 74




                                                                 CNB-PL0042
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 57 of 74




                                                                 CNB-PL0043
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 58 of 74




                                                                 CNB-PL0044
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 59 of 74




                                                                 CNB-PL0045
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 60 of 74




                                                                 CNB-PL0046
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 61 of 74




                                                                 CNB-PL0047
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 62 of 74




                                                                 CNB-PL0048
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 63 of 74




                                                                 CNB-PL0049
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 64 of 74




                                                                 CNB-PL0050
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 65 of 74




                                                                 CNB-PL0051
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 66 of 74




                                                                 CNB-PL0052
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 67 of 74




                                                                 CNB-PL0053
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 68 of 74




                                                                 CNB-PL0054
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 69 of 74




                                                                 CNB-PL0055
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 70 of 74




                                                                    137
                                                                 CNB-PL0029
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 71 of 74




                                                                 CNB-PL0030
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 72 of 74




                                                                 CNB-PL0031
Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 73 of 74




                                                                 CNB-PL0032
 Case 1:16-cv-09517-LAK-KHP Document 266-8 Filed 11/09/19 Page 74 of 74




                                                           CNB0000219
138
